DETAILED ACTION
This office action is responsive to application 16/730,515 filed on December 30, 2019.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 4/14/20 and 1/11/21 were received and have been considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Lack of clarity and precision.  
Claim 18 ends in a semi-colon, and should be amended to instead end in a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“first acquisition module” in claim 9
	“first execution module” in claim 9
	“second acquisition module” in claim 9
	“second execution module” in claim 9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations are interpreted under 35 USC 112(f) as follows:

The “first acquisition module” in claim 9 corresponds to element 1101 of figure 11 (see paragraph 0209 of US 2020/0213505).  A specific structure is not explicitly recited for element 1101.  Although, paragraph 0234 of US 2020/0213505 teaches that the invention may be computer-implemented.  However, to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “first acquisition module” limitations.  As such, the Examiner is unable to determine a specific structure for the first acquisition module.
The “first execution module” in claim 9 corresponds to element 1102 of figure 11 (see paragraph 0209 of US 2020/0213505).  A specific structure is not explicitly recited for element 1102.  Although, paragraph 0234 of US 2020/0213505 teaches that the invention may be computer-implemented.  However, to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “first execution module” limitations.  As such, the Examiner is unable to determine a specific structure for the first execution module.
The “second acquisition module” in claim 9 corresponds to element 1103 of figure 11 (see paragraph 0209 of US 2020/0213505).  A specific structure is not explicitly recited for element 1103.  Although, paragraph 0234 of US 2020/0213505 teaches that the invention may be computer-implemented.  However, to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “second acquisition module” limitations.  As such, the Examiner is unable to determine a specific structure for the second acquisition module.
Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “second execution module” limitations.  As such, the Examiner is unable to determine a specific structure for the second execution module.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claim 9 recites a “first acquisition module”, a “first execution module”, a “second acquisition module” and a “second execution module”, and these limitations invoke 35 USC 112(f), as detailed above.  However, the Examiner has been unable to determine specific structures for these modules in the original disclosure, as also discussed above. As such, claim 9 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 recites a “first acquisition module”, a “first execution module”, a “second acquisition module” and a “second execution module”, and these limitations invoke 35 USC 112(f), as detailed above.  However, the Examiner has been unable to determine specific structures for these modules in the original disclosure, as also discussed above.  Therefore, it is unclear what these modules are comprised of.  As such, claim 9 is deemed indefinite by the Examiner.

	Due to the indefinite nature of claim 9, the Examiner is unable to determine whether a prior art rejection of this claim is appropriate at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107018334A) in view of Seen et al. (US 2012/0113216).  The portions of Chen cited herein refer to the English translation provided by the Examiner.

	Consider claim 1, Chen teaches:
	A control method comprising: 
	executing a first function module (i.e. first application program, paragraph 0094), the first function module calling one or more first image acquisition devices (i.e. invoking a first camera, paragraphs 0094 and 0136), 
	acquiring a second trigger instruction during the operation of the first function module (i.e. “a shortcut instruction triggered by an end user when the mobile terminal acquires a first picture.  The first picture is acquired through invoking the first camera by a first application program on the mobile terminal”, paragraphs 0094-0098); and 

	the first function module being different from the second function module (i.e. a first application versus a second application, paragraphs 0094-0101). 
	wherein the one or more first image acquisition devices and the one or more second image acquisition devices are connected to a same electronic device (“two or more cameras”, 121, see figure 1, paragraph 0053, “dual camera”, paragraph 0093).
	Chen teaches that the “first application is run” (paragraph 0095).
	However, Chen does not explicitly teach that the first application is run in response to acquiring a first trigger instruction.
	Seen et al. similarly teaches an electronic device (figure 1) comprising two or more cameras (121, see paragraph 0044), and of executing a camera related application (step 310, figure 3) in which one of the cameras is activated (see step 320, figure 3, paragraphs 0104 and 0107).
	However, Seen et al. additionally teaches that the application is run in response to acquiring a first trigger instruction (i.e. via user selection of the application, paragraphs 0105 and 0106).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first application taught by Chen be run responsive to a first trigger instruction as taught by Seen et al. as this only involves combining prior art elements according to known methods to yield 

	Consider claim 2, and as applied to claim 1 above, Chen further teaches that he first function module belongs to a first application, the second function module belongs to a second application, the first application being different from the second application (i.e. a “first application” versus a “second application”, paragraphs 0094-0101).

	Consider claim 3, and as applied to claim 1 above, Chen further teaches the second trigger instruction being a trigger instruction determined based on an acquired second input operation being used to select the second function module of the application (see paragraphs 0100 and 0101).
	However, Chen does not explicitly teach calling an application, the application including at least the first function module and the second function module, wherein the first trigger instruction being a trigger instruction determined based on an acquired first input operation being used to select the first function module of the application.
	Seen et al. teaches calling an application (i.e. calling a “camera related application”, paragraphs 0104 and 0105), the application including at least the first function module and the second function module (i.e. for displaying a first image input from a first camera and a second image input from a second camera, step 351 of figure 3, paragraph 0137), wherein the first trigger instruction being a trigger instruction determined based on an acquired first input operation being used to select the first 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).

	Consider claim 4, and as applied to claim 3 above, Chen does not explicitly teach a multitasking management module.
	Seen et al. further teaches that  the application includes a multitasking management module (i.e. the flowchart of figure 3, which is implemented by the controller, 180, paragraphs 0072 and 0104); the executing the first function module in response to the first trigger instruction, the first function module calling one or more first image acquisition devices includes: the multitasking management module creating a first task for the first function module based on the first trigger instruction to execute the first function module (i.e. activating the first camera in step 320, figure 3, paragraphs 0104-0107); and 
	calling the one or more first image acquisition devices in response to the first function module being in the operating state (i.e. by calling the first camera in step 320 of figure 3, paragraph 0107); and 
	the executing the second function module in response to the second trigger instruction, the second function module calling one or more second image acquisition devices includes: 

	calling the one or more second image acquisition devices in response to the second function module being in the operating state (i.e. calling the second camera in step 351 of figure 3 in response to the selection in step 340 of figure 3, paragraphs 0129 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).

	Consider claim 5, and as applied to claim 4 above, Chen does not explicitly teach the multitasking management module.
	Seen et al. further teaches that creating the second task for the second function module by using the multitasking management module based on the second trigger instruction includes:
	 generating the second task for the second function module in response to the one or more first image acquisition devices and the one or more second image acquisition devices satisfying a coexistence condition (i.e. in response to the first and second cameras being in the 2D photograph mode, paragraphs 0136, 0137 and 0154).


	Consider claim 6, and as applied to claim 5 above, Chen does not explicitly teach the multitasking management module.
	Seen et al. further teaches switching the first task (step 320, figure 3) to the second task (step 352, figure 3) in response to the multitasking management module acquiring a switching instruction (i.e. switching to the 2D photographing mode, paragraphs 0129, 0136 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).

	Consider claim 7, and as applied to claim 6 above, Chen further teaches that the application is any application related to a camera (see paragraphs 0094-0101); and the method further includes: storing images acquired by the first function module through the one or more first image acquisition devices; and storing images acquired by the second function module through the one or more second image acquisition devices users to view the images separately (The memory (160) stores the output images/video, 
	Seen et al. also teaches that the application is a camera application (see figure 3, paragraph 0104).

	Consider claim 8, and as applied to claim 2 above, Chen further teaches 	executing the first function module in response to the first trigger instruction includes: executing the first function module using the first application (“invoking the first camera by a first application program”, paragraph 0094), the first application calls the one or more first image acquisition devices (see “call”, paragraph 0136); calling the one or more first image acquisition devices using the first application includes: requesting the one or more first image acquisition devices through an operating system by using the first application (“by using a first application program on the mobile terminal”, paragraph 0136); and 
	acquiring, by the first application, acquisition data acquired by the one or more first image acquisition devices based on a request feedback (i.e. acquiring a “first picture”, paragraph 0094); 
	executing the second function module in response to the second trigger instruction includes: executing the second function module using the second application in response to the second trigger instruction, the second application calls the one or more second image acquisition devices (see paragraphs 0098-0101, see claim 1 rationale); calling the one or more second image acquisition devices using the second application includes: requesting the one or more second image acquisition devices 
	Seen et al. teaches that the first application is run in response to acquiring a first trigger instruction (i.e. via user selection of the application, paragraphs 0105 and 0106, see claim 1 rationale).

	Consider claim 10, Chen teaches:
	An electronic device (mobile terminal, 100, figure 1) comprising: 
	a memory (memory, 160) configured to store a program (see paragraphs 0062 and 0063); 
	a processor (controller, 180) configured to execute the program (see paragraphs 0062 and 0064) to:  
	execute a first function module (i.e. first application program, paragraph 0094), the first function module calling one or more first image acquisition devices (i.e. invoking a first camera, paragraphs 0094 and 0136); 
	acquire a second trigger instruction during the operation of the first function module (i.e. “a shortcut instruction triggered by an end user when the mobile terminal acquires a first picture.  The first picture is acquired through invoking the first camera by a first application program on the mobile terminal”, paragraphs 0094-0098); and 

	the first function module being different from the second function module (i.e. a first application versus a second application, paragraphs 0094-0101), wherein 
	the one or more first image acquisition devices and the one or more second image acquisition device are connected to the electronic device (“two or more cameras”, 121, see figure 1, paragraph 0053, “dual camera”, paragraph 0093).
	Chen teaches that the “first application is run” (paragraph 0095).
	However, Chen does not explicitly teach that the first application is run in response to acquiring a first trigger instruction.
	Seen et al. similarly teaches an electronic device (figure 1) comprising two or more cameras (121, see paragraph 0044), and of executing a camera related application (step 310, figure 3) in which one of the cameras is activated (see step 320, figure 3, paragraphs 0104 and 0107).
	However, Seen et al. additionally teaches that the application is run in response to acquiring a first trigger instruction (i.e. via user selection of the application, paragraphs 0105 and 0106).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first application taught by Chen be run responsive to a first trigger instruction as taught by Seen et al. as this only involves combining prior art elements according to known methods to yield 

	Consider claim 11, and as applied to claim 10 above, Chen further teaches that he first function module belongs to a first application, the second function module belongs to a second application, the first application being different from the second application (i.e. a “first application” versus a “second application”, paragraphs 0094-0101).

	Consider claim 12, and as applied to claim 11 above, Chen teaches the processor (controller, 180, figure 1), and further teaches the second trigger instruction being a trigger instruction determined based on an acquired second input operation being used to select the second function module of the application (see paragraphs 0100 and 0101).
	However, Chen does not explicitly teach calling an application, the application including at least the first function module and the second function module, wherein the first trigger instruction being a trigger instruction determined based on an acquired first input operation being used to select the first function module of the application.
	Seen et al. teaches calling an application (i.e. calling a “camera related application”, paragraphs 0104 and 0105), the application including at least the first function module and the second function module (i.e. for displaying a first image input from a first camera and a second image input from a second camera, step 351 of figure 3, paragraph 0137), wherein the first trigger instruction being a trigger instruction 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).

	Consider claim 13, and as applied to claim 12 above, Chen does not explicitly teach a multitasking management module.
	Seen et al. further teaches that  the application includes a multitasking management module (i.e. the flowchart of figure 3, which is implemented by the controller, 180, paragraphs 0072 and 0104); the executing the first function module in response to the first trigger instruction, the first function module calling one or more first image acquisition devices includes: the multitasking management module creating a first task for the first function module based on the first trigger instruction to execute the first function module (i.e. activating the first camera in step 320, figure 3, paragraphs 0104-0107); and 
	calling the one or more first image acquisition devices in response to the first function module being in the operating state (i.e. by calling the first camera in step 320 of figure 3, paragraph 0107); and 

	creating a second task for the second function module by using the multitasking management module based on the second trigger instruction to execute the second function module (e.g. inputting a photographing command in step 352, figure 3, paragraph 0154); and 
	calling the one or more second image acquisition devices in response to the second function module being in the operating state (i.e. calling the second camera in step 351 of figure 3 in response to the selection in step 340 of figure 3, paragraphs 0129 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).

	Consider claim 14, and as applied to claim 13 above, Chen does not explicitly teach the multitasking management module.
	Seen et al. further teaches that creating the second task for the second function module by using the multitasking management module based on the second trigger instruction includes:

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).

	Consider claim 15, and as applied to claim 14 above, Chen does not explicitly teach the multitasking management module.
	Seen et al. further teaches switching the first task (step 320, figure 3) to the second task (step 352, figure 3) in response to the multitasking management module acquiring a switching instruction (i.e. switching to the 2D photographing mode, paragraphs 0129, 0136 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Chen be configured in the manner taught by Seen et al. for the benefit of providing convenient photographing capabilities (Seen et al., paragraphs 0006 and 0007).


	Seen et al. also teaches that the application is a camera application (see figure 3, paragraph 0104).

	Consider claim 17, and as applied to claim 11 above, Chen further teaches that the processor is further configured to execute the first function module using the first application, the first application calls the one or more first image acquisition devices (see “call”, paragraph 0136).
	Seen et al. teaches that the first application is run in response to acquiring a first trigger instruction (i.e. via user selection of the application, paragraphs 0105 and 0106, see claim 1 rationale).

	Consider claim 18, and as applied to claim 17 above, Chen further teaches that the processor is further configured to request the one or more first image acquisition devices through an operating system by using the first application (“by using a first application program on the mobile terminal”, paragraph 0136); and acquire, by the first 

	Consider claim 19, and as applied to claim 18 above, Chen further teaches that the processor is further configured to execute the second function module using the second application in response to the second trigger instruction, the second application calls the one or more second image acquisition devices (see paragraphs 0098-0101, see claim 10 rationale).

	Consider claim 20, and as applied to claim 19 above, Chen further teaches that the processor is further configured to request the one or more second image acquisition devices through the operating system by using the second application (i.e. calling the second camera by using the second application, paragraph 0101); and acquire, by the second application, acquisition data acquired by the one or more second image acquisition devices based on the request feedback (i.e. acquiring a second screen by the second camera, see paragraph 0101).

Prior Art
	Consider claim 9, the closest prior art, Chen (CN107018334A) teaches:
	A control apparatus (figure 1) performing a method comprising: 
	executing a first function module (i.e. first application program, paragraph 0094), the first function module calling one or more first image acquisition devices (i.e. invoking a first camera, paragraphs 0094 and 0136), 

	executing a second function module in response to the second trigger instruction (i.e. executing a second application program, paragraphs 0099-0101), the second function module calling one or more second image acquisition devices (“call the second camera by using the second application”, paragraph 0101), and 
	the first function module being different from the second function module (i.e. a first application versus a second application, paragraphs 0094-0101). 
	wherein the one or more first image acquisition devices and the one or more second image acquisition devices are connected to a same electronic device (“two or more cameras”, 121, see figure 1, paragraph 0053, “dual camera”, paragraph 0093).
	Chen teaches that the “first application is run” (paragraph 0095).
	However, Chen does not explicitly teach that the first application is run in response to acquiring a first trigger instruction.
	Seen et al. (US 2012/0113216) similarly teaches an electronic device (figure 1) comprising two or more cameras (121, see paragraph 0044), and of executing a camera related application (step 310, figure 3) in which one of the cameras is activated (see step 320, figure 3, paragraphs 0104 and 0107).
	However, Seen et al. additionally teaches that the application is run in response to acquiring a first trigger instruction (i.e. via user selection of the application, paragraphs 0105 and 0106).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (US 2014/0232921) teaches selectively previewing images from first and second cameras of an imaging device (see figures 1A-10).
Kim et al. (US 2015/0015762) teaches teaches selectively previewing images from first and second cameras of an imaging device (see figures 1-6D).
Choe et al. (US 2019/0007605) teaches assigning camera resource allocation by different applications (see Abstract, figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696